Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.645 Filed 08/25/21 Page 1 of 28




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 BEATRICE FIZER,                             2:19-CV-11193-TGB-MKM


                  Plaintiff,
                                          ORDER GRANTING IN PART
                                            AND DENYING IN PART
       vs.
                                          DEFENDANT’S MOTION FOR
                                            SUMMARY JUDGMENT
 CITY OF WARREN, et al,


                  Defendants.

      In March of 2017, Beatrice Fizer was pulled over for speeding and

changing lanes without a turn signal. Officers Brian Herrin and Dale

VanHorn of the Warren Police Department forcibly removed Ms. Fizer

from her vehicle and arrested her. Now Ms. Fizer claims that Defendants

violated her constitutional rights, granted by the Fourth and Fourteenth

Amendments, by employing excessive force during her arrest.

Defendants moved for summary judgment, arguing that the force in

question was not excessive, and that the Defendant Officers are entitled

to qualified immunity.

      For reasons that follow, Defendants’ Motion for Summary

Judgment will be GRANTED IN PART and DENIED IN PART.



                                      1
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.646 Filed 08/25/21 Page 2 of 28




                           I.    BACKGROUND

      Ms. Fizer was driving on Eight Mile Road near Hoover Road at

approximately 11:00 p.m. on March 25, 2017 when she was pulled over

by Warren Police Officers Herrin and VanHorn. Eight Mile Road marks

the border between Detroit to the south and Warren to the north. The

Officers reported that Ms. Fizer was speeding and changed lanes without

a turn signal. Warren Police Department Case Report, ECF No. 33-4,

PageID.410. According to Officer VanHorn, the officers did not have any

idea of how fast she was traveling (VanHorn Dep., ECF No. 35-2,

PageID.561) but they estimated it was roughly 5-15 miles over the 50-
mph speed limit (Warren Police Department Case Report, PageID.410).

Officer VanHorn explained that Ms. Fizer’s “vehicle hit the yellow

dividing line a couple of times, and then Officer Herrin effected a traffic
stop.” VanHorn Dep., PageID.561. Ms. Fizer “admits that she may have

been driving more than the speed limit,” and “that at one point she

changed lanes” but does not specify whether she used her turn signal.

Response, ECF No. 35, PageID.527.

      The following description of events is based primarily on video

footage captured by a camera located on the front of the officers’ patrol
vehicle.1 After Ms. Fizer pulls over, Officer VanHorn approaches the

1The video recording captures the stop from the vantage point of the
dashboard camera, which encompasses a view of the rear of Ms. Fizer’s
vehicle. It is possible to see both officers approaching both sides of the
vehicle, but not to see the inside her vehicle. Police Car Videos, ECF No.

                                      2
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.647 Filed 08/25/21 Page 3 of 28




passenger side of her car and Officer Herrin approaches the driver side.

The officers are standing at the respective car windows at 11:05:16 p.m.

Officer Herrin shines his flashlight into the driver side window, knocks

on the window, and then knocks again (at 11:05:24 p.m. and 11:05:33

p.m., respectively). On the other side of the vehicle, Officer VanHorn

opens the front passenger-side door and appears to lean into the vehicle.

At 11:05:40 p.m., Officer Herrin can be heard saying “ma’am, unroll the

window,” knocking for the third time as he says it. Officer Herrin

proceeds to open the driver side door. Plaintiff can be heard saying

something to the officers, but the video audio makes it hard to decipher
her words. Officer Herrin says to Ms. Fizer, “come on out for me, ma’am,”

followed by, “step on out for me, ma’am” at 11:06:03 p.m. and 11:06:06

p.m. Right after Officer Herrin speaks, Plaintiff can be plainly heard
responding, “I am.” Officer Herrin then immediately attempts to pull Ms.

Fizer from the vehicle, they struggle briefly, Officer VanHorn comes over

to assist, and they swiftly take her to the ground.

      Officer Herrin states that when he grabbed Ms. Fizer he attempted

to use the “straight arm bar technique”, the goal of which is “to take a

hold of the subject’s wrist and put pressure on the back triceps area of


33-2. Additional sources include: a Warren Police Department Case
Report made by Defendants Herrin and VanHorn (ECF No. 33-4), the
deposition testimonies of Plaintiff Fizer (ECF No. 35-4), Defendant
Herrin (ECF No. 35-3), and Defendant VanHorn (ECF No. 35-2), and
Plaintiff Fizer’s Response to Defendants’ motion (ECF No. 35).

                                      3
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.648 Filed 08/25/21 Page 4 of 28




the same arm and force them to the ground.” Herrin Dep., ECF No. 35-3,

PageID.593. However, he was unsuccessful in executing this technique.

Id. Officer Herrin says that Plaintiff took hold of something in the car to

resist him and pull herself back in. Id. Ms. Fizer says that she still had

her seatbelt on which is why Officer Herrin could not easily remove her

from the car. Fizer Dep., ECF No. 35-4, PageID.610. At 11:06:08 p.m.,

Officer VanHorn can be seen withdrawing his head and shoulders from

the passenger side of the car and hurrying to the driver’s side, where he

and Officer Herrin quickly force Plaintiff to the ground and handcuff her.

At this point, one of the officers can be heard saying, “just for a simple
speeding, really?”

      As a result of the incident, Ms. Fizer sustained a laceration inside

her lip, bruises to her arm and chest, soreness in her shoulder, and
significant injuries to her left hand, which required surgery. ECF No. 35-

4, PageID.610. Ms. Fizer for still suffers from nerve damage in the hand,

and has not regained its full function. Id. She alleges that the incident

took a significant mental and emotional toll on her, as she now has a fear

of leaving the house, fear of interacting with police officers, and that the

event has significantly changed her lifestyle. Id.
      On April 25, 2019, Ms. Fizer filed a complaint against the

Defendant Officers and the City of Warren, alleging the following counts:

(I) violation of the Fourth Amendment under 42 U.S.C. § 1983 for
unreasonable search and seizure; (II) violation of Fourth and Fourteenth


                                      4
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.649 Filed 08/25/21 Page 5 of 28




Amendments under 42 U.S.C. § 1983 for use of excessive force; (III)

constitutional violations by the City of Warren; (IV) ethnic intimidation

in violation of MCL 750.147(b); (V) intentional infliction of emotional

distress by the Defendant Officers; and (VI) gross negligence by the

Defendant Officers. ECF No. 1.

      This case was originally assigned to the Honorable Marianne

Battani. Parties stipulated to the dismissal of the City of Warren as a

defendant on September 10, 2019. ECF No. 18, PageID.300. Judge

Battani allowed the remaining Defendants, Officers Herrin and

VanHorn, to file a Motion for Summary Judgment prior to discovery. ECF
No. 11. After a hearing on November 26, 2019, Judge Battani made a

ruling on the record to grant in part and deny in part.2 ECF No. 22,

PageID.325. Judge Battani also noted that Defendants could file a second

dispositive motion pertaining to Count II after the close of fact discovery

if they wished.

      Count II (§ 1983 excessive force claim) is the only claim that
remained after the City of Warren was dismissed from the case and

summary judgment was granted for Defendant Officers on all other

2 The relevant text-only order from November 26, 2019 states that:
“Plaintiff may go forward with the 42 U.S.C. § 1983 claim of excessive
force asserted in Count II of her complaint, but summary judgment is
awarded in favor of Defendants Herrin and VanHorn on the remaining
federal and state-law claims asserted against them in Plaintiff’s
complaint.”



                                      5
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.650 Filed 08/25/21 Page 6 of 28




claims. The parties moved forward with discovery on this claim, and on

August 14, 2020 the case was reassigned to this Court. Defendants filed

the current Motion for Summary Judgment on December 18, 2020. ECF

No. 33. The Court held a hearing on July 21, 2021 to evaluate Plaintiff’s

remaining claim, that Defendants’ use of force violated her constitutional

rights under the Fourth and Fourteenth Amendments.

                      II.   STANDARD OF REVIEW

      “Summary judgment is appropriate if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with any

affidavits, show that there is no genuine issue as to any material fact
such that the movant is entitled to a judgment as a matter of

law.” Villegas v. Metro. Gov't of Nashville, 709 F.3d 563, 568 (6th Cir.

2013); see also Fed. R. Civ. P. 56(a). A fact is material only if it might
affect the outcome of the case under the governing law. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

      On a motion for summary judgment, the Court must view the

evidence, and any reasonable inferences drawn from the evidence, in the

light most favorable to the non-moving party. See Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations
omitted); Redding v. St. Eward, 241 F.3d 530, 531 (6th Cir. 2001).

      The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477
U.S. 317, 325 (1986). If the moving party carries this burden, the party


                                      6
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.651 Filed 08/25/21 Page 7 of 28




opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587, 106 S.Ct.

1348. According to qualified immunity doctrine, the non-moving party

also has the burden of proving that the right allegedly violated was

clearly established at the time of the incident in question. See Everson v.

Leis, 556 F.3d 484, 494 (6th Cir. 2009). The trial court is not required to

“search the entire record to establish that it is bereft of a genuine issue

of material fact.” Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479-80

(6th Cir. 1989). Rather, the “nonmoving party has an affirmative duty to

direct the court's attention to those specific portions of the record upon
which it seeks to rely to create a genuine issue of material fact.” In re

Morris, 260 F.3d 654, 655 (6th Cir. 2001). The Court must then determine

whether the evidence presents a sufficient factual disagreement to
require submission of the challenged claims to the trier of fact or whether

the moving party must prevail as a matter of law. See Anderson, 477 U.S.

at 252.

      As a procedural note, although this is the second motion for

summary judgment in this case, Judge Battani’s previous findings are

not necessarily the law of the case because new discovery was conducted
between the original motion (ECF No. 11) and this motion (ECF No. 33).

See Second motion for summary judgment, 27A Fed. Proc., L. Ed. §

62:678.




                                      7
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.652 Filed 08/25/21 Page 8 of 28




                              III. ANALYSIS

      The Court will address the issues raised by Plaintiff’s claims in

three parts: first, whether the excessive force claim should be analyzed

under the Fourth or Fourteenth Amendment; second, whether summary

judgment should be granted to Defendants on the excessive force claim;

and third, whether the Defendant Officers are entitled to qualified

immunity.

      A.    Analysis of Plaintiff’s excessive force claim
      Analyzing an excessive force claim brought under § 1983 requires

the Court to identify the “specific constitutional right” that was allegedly
violated as a result of the use of force. Graham v. Connor, 490 U.S. 386,

394 (1989). Ms. Fizer asserts that she can bring her § 1983 claim under

either the Fourth or Fourteenth Amendment.
      If the constitutional right that was allegedly violated is explicitly

covered by the specific text within an amendment, then the

corresponding standard of analysis should be applied. United States v.

Lanier, 520 U.S. 259 (1997). See also Graham, 490 U.S. at 395. Fourth

Amendment rights protect free citizens during an arrest, seizure, or

investigatory stop. Aldini v. Johnson, 609 F.3d 858, 864 (6th Cir. 2010)
(citing Whitley v. Albers, 475 U.S. 312, 318-322 (1986)). A seizure occurs

when a police officer restrains a free person, making it clear that they are

not free to leave. Terry v. Ohio, 392 U.S. 1, 16 (1968). To qualify as a

seizure, an incident does not need to result in a criminal charge or a trip


                                      8
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.653 Filed 08/25/21 Page 9 of 28




to the police station. Id. at 88. The Supreme Court maintains that an

incident can be classified as a seizure simply because it involved “the

mere grasping or application of physical force with lawful authority.”

Torres v. Madrid, 141 S. Ct. 989, 995 (2021) (quoting California v. Hodari

D., 499 U.S. at 625 (1991)). However, for Fourth Amendment rights to

apply in the case of a seizure, the physical contact between a police officer

and a free citizen requires that the officer used force “with intent to

restrain. Accidental force will not qualify.” Id. at 998 (quoting County of

Sacramento v. Lewis, 523 U.S. 833, 844 (1998)).

      If a plaintiff’s rights are not covered by either the Fourth or Eighth
Amendment (which protects prisoners from excessive force), “the Due

Process Clause of the Fourteenth Amendment protects the individual

against physical abuse by officials.” Id. at 865 (quoting Darrah v. City of
Oak Park, 255 F.3d 301, 305-06 (6th Cir. 2001)). Ms. Fizer claims that the

Fourteenth Amendment could apply to her as a pre-trial detainee denied

due process. ECF No. 1, PageID.7. But the Sixth Circuit has found that

“the Fourth Amendment protects pre-trial detainees arrested without a

warrant through the completion of their probable-cause hearings . . . .”

Aldini, 609 F.3d at 860. The force in question was used during an
investigatory stop, seizure, and arrest, meaning that Ms. Fizer’s claim

should be analyzed under the “reasonableness” standard of the Fourth

Amendment rather than the “substantive due process” standard of the

Fourteenth Amendment. Graham, 490 U.S. at 394, 395. Although the


                                      9
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.654 Filed 08/25/21 Page 10 of 28




 precise moment when Ms. Fizer no longer felt free to leave may not be

 clear, anyone would know that she is being detained once a policeman

 lays hands on her and puts her on the ground by force. Because Ms.

 Fizer’s Fourth Amendment rights were clearly triggered when the force

 in question was applied,3 it is not necessary for the Court to pinpoint the

 instant when her Fourth Amendment rights attached earlier during the

 traffic stop—they were clearly at issue when she was pulled out of the

 vehicle and the alleged excessive force ocurred. The Court will therefore

 analyze Plaintiff’s excessive force claim under the Fourth Amendment,

 and summary judgment is granted to Defendants on the Fourteenth
 Amendment claim.

      B.    Reasonableness of the use of force

      An officer’s use of force is considered excessive, when the degree of
 force is objectively unreasonable under all the circumstances. If the force

 was objectively reasonable, Defendants are entitled to summary

 judgment on Plaintiff’s Fourth Amendment claim.

      To answer the question of reasonableness, the Court asks what a

 reasonable officer would do when confronted with the facts of the case.


 3 Officer Herrin stated that his intention when he touched her and
 grabbed her by the arms to pull her out of the vehicle was to restrain and
 arrest her. Herrin Dep., 38:21 – 39:1. Given his intention, and the
 definitions of seizure and arrest, there is no question that Ms. Fizer’s
 Fourth Amendment rights were in play as soon as Officer Herrin made
 physical contact with her. The force in question that ultimately resulted
 in Ms. Fizer’s injuries began with that physical contact.

                                      10
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.655 Filed 08/25/21 Page 11 of 28




 Graham, 490 U.S. at 397. The reasonableness standard “requires a

 careful balancing of the nature and quality of the intrusion on the

 individual's Fourth Amendment interests against the countervailing

 governmental interests at stake.” Id. at 396 (internal quotation marks

 and citation omitted). Analysis must consider the “totality of the

 circumstances.” Id. at 396 (quoting Tennessee v. Garner, 471 U.S., at 8-

 9). The Court should ask what a reasonable officer would do in the

 situation rather than view the facts with the benefit of hindsight.

 Burchett v. Kiefer, 310 F.3d 937, 944 (6th Cir. 2002).

      The Sixth Circuit has instructed that the factors introduced in
 Graham should be used in determining the reasonableness of an officer’s

 conduct when a plaintiff alleges excessive force. Sigley v. City of Parma

 Heights, 437 F.3d 527, 534 (6th Cir. 2006); see also Graham, 490 U.S. at
 397. The Sigley analysis asks: (1) what was the severity of the crime in

 question, (2) was the party presenting an immediate threat to the officers

 or other members of the public, and (3) did the party actively resist arrest

 or attempt to flee? Id. The Court will consider each factor in turn.

              i.   Factor one: seriousness of the crime

      If an arrestee is suspected of committing a serious crime, especially
 a violent one, officers may have more reason to believe the situation is

 unsafe and act accordingly. Officers Herrin and VanHorn pulled over Ms.

 Fizer because she was allegedly speeding an estimated 5-15 miles over
 the 50-mph speed limit (they do not recall exactly the rate of her speed)


                                      11
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.656 Filed 08/25/21 Page 12 of 28




 and changed lanes without a turn signal. These are minor civil

 infractions of the type that normally result in traffic citations; they are

 not serious crimes. Moreover, the officers ran Ms. Fizer’s license plate

 prior to the stop and found that the vehicle was not associated with any

 criminal activity. Officer Herrin admits that no crime had been

 committed up until he tried to remove her from the car, at which point

 she allegedly resisted. Herrin Dep., PageID.593.

      Defendants suggest it is relevant to this factor that Ms. Fizer was

 charged with possession of marijuana during the traffic stop, but the

 Court disagrees. Officer VanHorn first noticed the marijuana when he
 was leaning into Plaintiff’s front seat passenger door. VanHorn Dep. at

 32:23-25. But Officer Herrin, who initiated the use of force, was not aware

 of the marijuana until Ms. Fizer was already in handcuffs. Herrin Dep.
 at 37:3-5. The marijuana possession was therefore not a factor in the

 assessment of whether to use force in arresting Plaintiff. Nor does either

 Defendant Officer assert that they suspected Plaintiff was driving under

 the influence when they effectuated the traffic stop. Given these facts,

 the marijuana is irrelevant to the Court’s analysis of the severity of the

 crime and its role in determining whether force was reasonable: based on
 the Officers’ testimony it could not have played a role in Officer Herrin’s

 decision to use force on Ms. Fizer. Officer VanHorn testified that he saw

 the marijuana just before Officer Herrin grabbed hold of Ms. Fizer to pull
 her out of the car. There is no evidence in the record that Officer


                                      12
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.657 Filed 08/25/21 Page 13 of 28




 VanHorn’s decision to assist Officer Herrin in using force on Ms. Fizer

 was motivated by the marijuana possession. VanHorn Dep. at 38:13-18.

      The seriousness of the offense factor here does not weigh in favor of

 a finding that that a reasonable officer would have believed that force

 was necessary. Taken together, the relative non-severity of Ms. Fizer’s

 speeding, minor traffic violation, and possession of marijuana do not

 support Defendants’ argument that it was necessary to physically force

 her out of her vehicle onto the ground in order to arrest her.

             ii.   Factor two: immediate threat to safety

      The second factor concerns any immediate threat posed by the
 suspect to law enforcement or to others. Since deference is given to

 officers and the fact that they must make split-second decisions, an

 officer’s use of force is more likely to be viewed as reasonable if it was
 motivated by a genuine or at least genuinely-perceived safety threat.

      For example, the force necessary to restrain a suspect is generally

 found to be reasonable when officers believe the suspect is reaching for a

 weapon. See, e.g., Brown v. City of Grand Rapids, Michigan, No. 16-2433,

 2017 WL 4712064 (6th Cir. June 16, 2017) (holding that force used to

 remove plaintiff from car, twist his arm behind his back, and conduct a
 pat-down search was necessary because the suspect was believed to be

 armed). The force necessary to physically remove a suspect from a vehicle

 is also considered reasonable where the suspect poses a clear risk to the
 public. See, e.g., Smith v. Ball State Univ., 295 F.3d 763, 766-67 (7th Cir.


                                      13
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.658 Filed 08/25/21 Page 14 of 28




 2002) (holding that when suspect drove onto a sidewalk and was

 unresponsive, use of force needed to pull him from car and handcuff him

 was reasonable, despite the eventual discovery that the suspect was

 experiencing diabetic shock and was not dangerous; at the time officers

 and onlookers believed he was driving while intoxicated and posed a

 threat to public safety). Force used against a non-violent, non-

 threatening suspect, however, is more likely to be seen as unnecessary

 and therefore unreasonable. See, e.g., Carpenter v. Bowling, 276 F. App'x

 423, 427 (6th Cir. 2008) (holding that it was unreasonable for officers to

 body slam and knee-strike a suspect, even though she was yelling during
 a heated altercation, because she did not pose a serious threat).

      The facts here are distinguishable from Smith because the minor

 traffic violation that led to the interaction between Plaintiff and
 Defendants did not present an immediate threat to the safety of the

 officers or the public. Defendants suggest through their expert report

 that because Ms. Fizer was fidgeting with her phone and purse, her

 actions could have led the officers to believe that she was looking for a

 weapon, justifying the decision to remove her from the car.4 In his



 4 Defendants at oral argument also contended that the Officers may have
 feared for their safety because the interaction took place on a moderately
 busy road. Such a “fear for safety” is not relevant to the question of
 whether force is reasonable in extracting a driver from a vehicle. The
 issue is whether the individual presented a threat, not whether the
 volume of traffic did. Moreover, it is not at all clear how extracting the

                                      14
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.659 Filed 08/25/21 Page 15 of 28




 deposition, Officer Herrin said Ms. Fizer was “kind of fumbling with her

 purse, just making indirect movements into it looking for stuff . . . .”

 Herrin Dep., PageID.593. He stated that if a suspect is reaching into

 closed compartments during a traffic stop, it can be a reason to remove

 them from the vehicle since it could indicate that they intend to produce

 a weapon. Id. Officer VanHorn had a slightly different recollection,

 stating that Ms. Fizer was looking at her phone and throughout the

 traffic stop. VanHorn Dep., PageID.561. However, Defendants do not

 assert that at any point they believed Ms. Fizer to be armed, nor do they

 claim to have feared for their safety. Additionally, given that the officers
 did not believe she was going to produce a weapon, her case is

 distinguishable from Brown. At oral argument, Defendants agreed that

 Ms. Fizer did not pose an identifiable threat: she did not have a firearm
 or other weapon, nor did she take a swing at, or try to fight the officers.

      According to Ms. Fizer, she got her phone out to record the incident

 and was utilizing it to do just that.5 The standard for summary judgment
 requires that inferences are drawn in the Plaintiff’s favor. Given the



 driver from the vehicle on the side of the car facing oncoming traffic
 would reduce the dangers presented by approaching vehicles.
 5 Ms. Fizer also claims that Defendant VanHorn had pointed his gun at

 her while he had the passenger side door open. ECF No. 35, PageID.542.
 Defendant VanHorn denies this and says that his gun was never removed
 from the holster. ECF No. 33, PageID.385. Whether true or not, this
 allegation is irrelevant to whether the use of force in arresting Ms. Fizer
 was reasonable because it played no role in her arrest.

                                      15
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.660 Filed 08/25/21 Page 16 of 28




 circumstances outlined above and viewing facts in the light most

 favorable to Plaintiff, a jury could find that Ms. Fizer would not have

 posed any immediate threat to safety from the perspective of a reasonable

 officer. As such, this factor provides minimal support to the Defendants’

 claim that the force used was reasonable and necessary.

            iii.   Factor three: whether the suspect is actively
                   resisting arrest or attempting flee
      Whether Ms. Fizer was actively resisting, passively resisting, non-

 compliant, or genuinely intending to comply is the third factor for
 consideration—and is the central question on which this case turns. As

 the following analysis will show, there are genuine issues of material fact

 remaining on this point, making summary judgment inappropriate.
      The Sixth Circuit distinguishes between active and passive

 resistance. See Goodwin v. City of Painesville, 781 F.3d 314, 323 (6th Cir.

 2015). “The former [active resistance] can be characterized by physical

 force, a show of force, or verbal hostility coupled with failure to comply

 with police orders. . . . The latter [passive resistance] is generally shown

 by the lack of physical resistance or verbal antagonism.” Jackson v.

 Washtenaw Cnty., 678 F. App'x 302, 306 (6th Cir. 2017) (internal

 citations omitted). Active resistance requires not only a refusal to comply

 with orders but also “some outward manifestation” that suggests

 intentional disobedience or blatant resistance. Bennett v. Young, No.

 3:16-CV-169-DJH-DW, 2018 WL 1575828, at *4 (W.D. Ky. Mar. 30, 2018)


                                      16
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.661 Filed 08/25/21 Page 17 of 28




 (quoting Kent v. Oakland Cnty., 810 F.3d 384, 389 (6th Cir. 2016)).

 Importantly, “. . . noncompliance alone does not indicate active

 resistance; there must be something more.” Eldridge v. City of Warren,

 533 F. App'x 529, 535 (6th Cir. 2013) (holding that even though the

 plaintiff was noncompliant, viewing facts in light most favorable to him

 suggested that he did not engage in active resistance since he did not

 physically resist and was not verbally hostile).

      If Ms. Fizer was actively resisting, officers would be permitted to

 use the amount of force necessary to restrain her. See, e.g., Hagans v.

 Franklin Cnty. Sheriff's Off., 695 F.3d 505, 509 (6th Cir. 2012) (holding
 that it is not a constitutional violation to use force in the form of a taser

 to subdue a suspect who is actively resisting and refuses handcuffs).

 However, if a jury were to find that Plaintiff intended to comply, it could
 find that the force used to remove her from the car was excessive.

      Similarly, where the suspect has stopped (or never started)

 resisting, use of force against the suspect is often found to be excessive.

 Roberts v. Manigold, 240 F.App'x 675, 676 (6th Cir. 2007) (holding that

 when suspect has stopped resisting and is complying with officers, force

 is excessive if it is clearly more than what is necessary to restrain a
 suspect); see also Casey v. City of Fed. Heights, 509 F.3d 1278, 1282 (10th

 Cir. 2007) (finding that tasing a non-resisting, non-violent suspect was

 unreasonable and therefore an excessive use of force). In Solomon v.
 Auburn Hills Police Dep’t, police officers fractured the plaintiff’s elbow


                                      17
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.662 Filed 08/25/21 Page 18 of 28




 while arresting her in a movie theater for a minor civil infraction. 389

 F.3d 167, 175 (6th Cir. 2004). The plaintiff was charged with resisting

 arrest and assault on a police officer because she resisted their efforts to

 remove her from a theater and initially refused to accompany them

 outside of the theater. The force used was found to be excessive because

 it was clearly unnecessary to restrain and arrest the plaintiff and led to

 serious injuries, despite the fact that the environment was not especially

 tense or risky. Id.

      Defendants argue that Ms. Fizer was actively resisting and that the

 force they used was necessary to remove her from the car. In response,
 Plaintiff states that she was intending to comply with the officers’ orders

 to step out of the vehicle but was locked into her seatbelt, and that is the

 reason that Officer Herrin struggled to remove her.
      Both parties agree that Ms. Fizer never attempted to flee or evade

 the officers. It is also undisputed that the video footage shows Ms. Fizer

 saying, “I am,” in response to the second time Officer Herrin asks her to

 get out of the vehicle. Immediately after Ms. Fizer is heard saying this,

 Officer Herrin begins to physically remove her. This was not a situation

 where the officers waited so long that they “had no choice” but to pull Ms.
 Fizer out—only fifty-one seconds passed between the Defendant Officers

 reaching Ms. Fizer’s car and Officer Herrin forcefully removing her.

 Under similar circumstances, the Ninth Circuit has held that “failing to
 exit a vehicle is not active resistance” and therefore the force used there


                                      18
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.663 Filed 08/25/21 Page 19 of 28




 was unjustified. Coles v. Eagle, 704 F.3d 624, 626 (9th Cir. 2012)

 (approximately four minutes between beginning of stop and plaintiff

 being pulled out of the car by officers).

      Of course, the facts viewable in the video footage include not only

 Ms. Fizer’s “failing to exit” the vehicle, but also her appearing to pull

 away from the officer once he lays hands on her. Ms. Fizer attempts to

 explain this both by saying that her seatbelt prevented her from coming

 out of the car quickly and that she was experiencing some fear. Fizer

 Dep., ECF No. 35-4 at 53:16-2 (“This was at the time these cops was

 killing black people. Yes, I was afraid for my life at that time.”).
      Traffic stops can be uncomfortable interactions for the average

 citizen, and here Ms. Fizer testified that she had particular fears because

 she was a Black woman being pulled over by two white police officers and
 she was aware that encounters between the police and Black citizens can

 be fraught and sometimes dangerous.6 Viewing this evidence in the light

 most favorable to Ms. Fizer, her claim of fear could be a reason that a

 jury might accept as explaining her immediate reaction to being grabbed.

 Some initial recoil could be viewed as an understandable response for Ms.

 Fizer when an officer tried to pull her out of her car, particularly after

 6Her fear has been the subject of some legal scholarship. See, e.g., Paul
 Butler, The System Is Working the Way It Is Supposed to: The Limits of
 Criminal Justice Reform, 104 GEO. L.J. 1419, 1425-27 (2016); Liyah
 Kaprice Brown, Officer or Overseer?: Why Police Desegregation Fails As
 an Adequate Solution to Racist, Oppressive, and Violent Policing in Black
 Communities, 29 N.Y.U. REV. L. & SOC. CHANGE 757, 760 (2005).

                                      19
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.664 Filed 08/25/21 Page 20 of 28




 she had just expressed an intention to exit the vehicle voluntarily. Such

 a reaction does not necessarily imply resistance, much less active

 resistance as the Sixth Circuit defines it.

      Defendants claim, citing to their expert report, that from the

 beginning of their interaction with Ms. Fizer, “[she] immediately and

 continually exhibited non-compliant, suspicious behavior towards the

 officers by ignoring their repeated verbal requests, hand signals and

 verbal commands . . . .” ECF No. 33, PageID.393. But as the Court noted

 during oral argument, an expert opinion is just that—an opinion—and

 therefore it cannot resolve a genuine issue of material fact on which
 summary judgment depends. The officers do not say in their police report

 that Ms. Fizer was combative, just that she was not responding to their

 commands.
      Defendants also argue that the fact Ms. Fizer pled to a charge of

 attempting to resist supports their case. She says, “they were asking me

 to do something, and I didn’t obey by the rules.” ECF No.11-11,

 PageID.209. She also said, at her sentencing, “I apologize for not abiding

 by the police officer.” Id. The fact that she made such statements and pled

 guilty to these charges, however, does not preclude her ability to bring an
 excessive force claim. Schrieber v. Moe, 596 F.3d 323 (6th Cir. 2010).

      To summarize, the fact that Ms. Fizer can be heard agreeing to

 come out of the car voluntarily cuts against Defendants’ theory that she
 was resisting and combative. This crucial difference in the Parties’ stories


                                      20
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.665 Filed 08/25/21 Page 21 of 28




 constitutes a genuine issue of material fact. In Meirthew v. Amore, the

 Sixth Circuit affirmed a denial of summary judgment when “the level and

 form of resistance is disputed and cannot be deciphered clearly from the

 video.” Meirthew v. Amore, 417 F. App'x 494, 495 (6th Cir. 2011). Given

 that video footage here does not provide a clear answer to the question of

 whether Ms. Fizer’s response to being grabbed amounted to active

 resistance, summary judgment is denied on the question of whether the

 force used against Ms. Fizer was excessive.

      C.    Qualified immunity

      Defendants argue that regardless of whether the force used was in
 violation of Ms. Fizer’s rights, the Officers are entitled to qualified

 immunity for their conduct because those rights were not clearly

 established and a reasonable officer would not have understood that his
 conduct constituted a violation. If the Court finds the officers are entitled

 to qualified immunity, summary judgment on the excessive force claim

 must be granted in Defendants’ favor regardless of any issues of fact

 related to the force used. Alternatively, if Defendants are not clearly

 entitled to qualified immunity, summary judgment must be denied.

      Here, there is a genuine issue of material fact as to whether Ms.
 Fizer actively resisted. This also creates an issue of fact as to whether the

 use of force violated her constitutional rights. If a jury were to conclude

 that Plaintiff did not actively resist, then her right not to be subjected to
 excessive force was clearly established and the use of such force is a


                                      21
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.666 Filed 08/25/21 Page 22 of 28




 constitutional violation. But in the absence of such a determination, there

 is a question of fact as to whether the officers are entitled to qualified

 immunity.

              i.   A question of fact regarding Plaintiff’s resistance
                   precludes qualified immunity
      Qualified immunity analysis involves two prongs. Courts must

 determine whether (1) a government official’s use of force violated a

 plaintiff’s constitutional right and (2) whether that right was clearly

 established at the time of the incident. Pearson v. Callahan, 555 U.S. 223;
 129 S. Ct. 808 (2009). We have already said that whether Ms. Fizer’s

 constitutional rights were violated depends largely on whether she

 resisted. The next prong asks whether the constitutional right that was
 allegedly violated was established at the time of the incident.

 “Government officials are entitled to qualified immunity, despite the

 existence of a constitutional violation, if such violation was not ‘clearly

 established’ at the time of the incident.” Meirthew, 417 F. App'x at 498-

 99 (citing Anderson v. Creighton, 483 U.S. 635, 639-40). In other words,

 at the time of Plaintiff’s arrest, did the officers have reason to know that

 the level of force they used was excessive under existing law? Were they

 effectively on notice based on past cases and precedent? “A constitutional

 violation is clearly established when “[t]he contours of the right [are]

 sufficiently clear [such] that a reasonable official would understand that

 what he is doing violates that right.” Anderson, 483 U.S. at 640.


                                      22
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.667 Filed 08/25/21 Page 23 of 28




       The Sixth Circuit has established that an arrestee who poses no

 safety risk to the officers has a right “to be free from gratuitous violence

 during arrest.” Baker v. City of Hamilton, 471 F.3d 601, 608 (6th Cir.

 2006) (quoting Shreve v. Jessamine Cnty. Fiscal Court, 453 F.3d 681, 688

 (6th Cir. 2006)).7 It is also clearly established under the law of this circuit

 that even if a suspect has engaged in passive resistance, it is still

 “unreasonable to use significant force on a restrained suspect.” Meirthew,

 417 F. App'x at 499 (citing Griffith v. Coburn, 473 F.3d 650, 659 (6th Cir.

 2007)). In McCaig v. Raber, the Sixth Circuit affirmed the district court’s

 denial of qualified immunity “because it was clearly established that the
 use of force on a non-resistant or passively-resistant individual may

 constitute excessive force, and because a reasonable jury could find that

 McCaig posed little, or no threat based on the facts alleged.” McCaig v.
 Raber, 515 F. App'x 551, 554 (6th Cir. 2013). See also Eldridge, 533 F.

 App'x at 535 (holding that a clearly established right exists “to be free

 from the use of physical force when [an individual] is not resisting police

 efforts to apprehend him”). Id. at 535.

       Therefore, both elements of qualified immunity—whether Ms.

 Fizer’s Fourth Amendment rights were violated by Defendant Officers

 during her arrest, and whether those rights were clearly established at

 7 Gratuitous is defined as “not called for by the circumstances: not
 necessary, appropriate, or justified: unwarranted.” Gratuitous, MERRIAM-
 WEBSTER.COM, https://www.merriam-webster.com /dictionary/gratuitous
 (last visited Aug. 2, 2021).

                                       23
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.668 Filed 08/25/21 Page 24 of 28




 the time of the incident—hinge on the existence or non-existence of a

 factual predicate: whether she was resisting and to what extent. Since

 there is a genuine dispute of material fact on this issue, the Court cannot

 grant summary judgment on the basis of the qualified immunity defense.

             ii.   Individualized analysis of each officer’s conduct

      Qualified immunity analysis requires that the Court address

 defendants separately when multiple individuals are involved in an

 incident. Cases in this district and circuit have recognized that liability

 can be different between officers who are directly responsible for the use

 of force, officers who might be held liable for their indirect involvement,
 and officers who might not be held liable at all. Examples of officers who

 fall into the latter two categories include those who arrive late to the

 scene, Jones v. City of Elyria, Ohio, 947 F.3d 905, 917-18 (6th Cir. 2020);
 supervising officers (both present and not present during an incident)

 Peatross v. City of Memphis, 818 F.3d 233, 242 (6th Cir. 2016) (collecting

 cases); officers who observe an incident and fall into the bystander

 category, Alexander v. Carter ex rel. Byrd, 733 F. App'x 256, 267 (6th Cir.

 2018); and officers who are clearly less responsible for the constitutional

 violation, Lustig v. Mondeau, 211 F. App'x 364, 370 (6th Cir. 2006)
 (denying qualified immunity to an officer who repeatedly twisted

 plaintiff’s arm during an arrest, noting that excessive force claim against

 other officer who merely held her arm had been dropped).




                                      24
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.669 Filed 08/25/21 Page 25 of 28




       For an officer to be held liable for use of excessive force, a plaintiff

 must show that the officer “(1) actively participated in the use

 of excessive force, (2) supervised the officer who used excessive force, or

 (3)   owed   the   victim   a   duty    of   protection   against   the   use

 of excessive force.” Cole v. City of Dearborn, 448 F. App'x 571, 576 (6th

 Cir. 2011) (citing Turner v. Scott, 119 F.3d 425, 429 (6th Cir. 1997)).

 Officers can be held liable for failing to prevent excessive force when “(1)

 the officer observed or had reason to know that excessive force would be

 or was being used, and (2) the officer had both the opportunity and the

 means to prevent the harm from occurring.” Smoak, 460 F.3d at 784
 (citing Turner, 119 F.3d at 429).

       By contrast, the actions of an officer who arrives late to the scene

 and assists a fellow officer in using force on a suspect may be considered
 objectively reasonable even if the first officer’s actions are found to be

 excessive. This is because the late-arriving officer is operating with

 limited information and is responding to the cues from the first officer.

 Jones, 947 F.3d at 917-18 (holding that an officer who arrived late and

 did not witness “events leading up to the altercation . . . could have fairly

 believed [the suspect] posed a threat to [her fellow officers,]” and it was
 therefore reasonable for her to help “secure the scene” by holding the

 suspect’s feet while the other officers restrained him). In the Sixth

 Circuit, “nonsupervisory officer[s] who [were] not present at the scene or
 did not actively participate in a constitutional deprivation” are highly


                                        25
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.670 Filed 08/25/21 Page 26 of 28




 unlikely to be “held liable for the failure to prevent the constitutional

 violation from occurring.” Smoak v. Hall, 460 F.3d 768, 785 (6th Cir.

 2006).

       Considering the wide spectrum of possible levels of involvement of

 an officer in any particular incident, a scholar has pointed out that in §

 1983 claims, an officer may be liable “only insofar as the officer ‘subjects

 or causes to be subjected’ a person to a deprivation of rights—that is to

 say, insofar as she participates in a violation of the constitution or federal

 law.” Michael Avery et al., Police Misconduct: Law and Litigation § 4:2

 (2020). However, an officer may still be held liable for excessive force
 “even where she is not immediately involved in inflicting the harm or

 plays only a partial role.” Id. This treatise goes on to explain that “if a

 plaintiff can establish that officers were present and each was
 participating in some way in the deprivation of rights, courts have held

 that it is immaterial which officer committed which acts.” Id. See also

 Fazica v. Jordan, 926 F.3d 283, 289 (6th Cir. 2019) (“personal

 involvement in . . . the violation of Plaintiff's constitutional rights does

 not, however, necessarily mean that each Defendant officer directly

 placed hands on her. There are several ways that a defendant officer may
 violate a pretrial detainee's constitutional rights.”).

       Here, video evidence establishes that Officer VanHorn did not

 initiate the use of force. But he was present throughout the stop, was
 looking directly into the vehicle as the Plaintiff and Officer Herrin were


                                       26
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.671 Filed 08/25/21 Page 27 of 28




 interacting, and moved immediately to the driver-side of the vehicle to

 assist Herrin in applying force to take Ms. Fizer to the ground. Under

 these facts, a reasonable juror could find Officer VanHorn was involved

 in a use of excessive force. The actions of Officers Herrin and VanHorn

 are distinguishable: Officer Herrin initiated the use of force and Officer

 VanHorn came to assist him. However, both were active participants in

 the employing the force in question: they both played a role in forcefully

 removing Ms. Fizer from her car and pushing her to the ground.

       Relevant precedent instructs courts to distinguish between officers

 when there is no question that one is clearly not responsible for the use
 of force, was not present, did not have the same contextual information,

 or did not have reason to know force was being used. See, e.g., Jones, 947

 F.3d at 917-18; Peatross, 818 F.3d at 242; Alexander, 733 F. App'x at 267.
 None of those scenarios, however, apply to the current case. Whether Ms.

 Fizer was actively resisting will largely determine whether the use of

 force was excessive. The officers could be treated differently if the jury

 were to conclude Ms. Fizer was not resisting at the time Officer Herrin

 grabbed her (which would mean such force was excessive) but that she

 then began resisting as he pulled her from the car. If Plaintiff was
 actively resisting by the time Officer VanHorn began using force, a jury

 could find that his use of force was not excessive and did not violate

 Plaintiff’s constitutional rights.




                                      27
Case 2:19-cv-11193-TGB-MKM ECF No. 38, PageID.672 Filed 08/25/21 Page 28 of 28




      To grant summary judgment, the Court must find that no genuine

 issue of material fact exists on any relevant issue. Although the record is

 clear that the Officers’ roles differed, factual questions still prevent the

 Court from being able to conclude that Officer VanHorn was not involved

 in the allegedly unlawful use of force. Summary judgment on excessive

 force is denied as to both Officers and the qualified immunity defense is

 not available.

                              CONCLUSION

      For all the reasons set out above, Defendants’ Motion for Summary

 Judgment (ECF No. 33) is GRANTED IN PART and DENIED IN
 PART. Specifically, summary judgment is GRANTED as to any claims

 under the Fourteenth Amendment, DENIED as to claims of excessive

 force under the Fourth Amendment, and DENIED as to the question of
 whether the Defendant Officers are entitled to qualified immunity.

      SO ORDERED, this 25th day of August, 2021.



                                    BY THE COURT:




                                    s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge




                                      28
